Citation Nr: 1017956	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-02 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran had active service from September 1942 to October 
1945.  He died in November 2004.  The appellant is the 
Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.               

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was rated totally disabled from February 1998 
until his death in November 2004; he was not continuously 
rated as totally disabled since his release from active duty 
in 1945.

2.  The Veteran was not a former prisoner of war (POW).

3.  The appellant has not alleged with specificity that there 
was clear and unmistakable error (CUE) in any VA decisions 
issued during the Veteran's lifetime; nor has she identified 
or submitted additional, previously unconsidered service 
department records that would provide a basis for reopening a 
previously decided claim.





CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. §  
1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2009).  The VA General Counsel has held 
that the notice and duty to assist provisions of the VCAA are 
inapplicable where, as here, undisputed facts render a 
claimant ineligible for the benefit claimed and further 
factual development could not lead to an award.  VAOPGCPREC 
5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the claim is being adjudicated without further 
development of the record.


II.  Laws and Regulations

Under 38 U.S.C.A. § 1318 (West 2002), VA will pay DIC to the 
surviving spouse of a veteran if the veteran's death was not 
the result of his own willful misconduct and if at the time 
of death the veteran was receiving, or entitled to receive, 
compensation for service-connected disability that was:

(1) rated by VA as totally disabling for 
a continuous period of at least 10 years 
immediately preceding death;

(2) rated by VA as totally disabling 
continuously since the veteran's release 
from active duty and for at least five 
years immediately preceding death; or

(3) rated by VA as totally disabling for 
a continuous period of not less than one 
year immediately preceding death, if the 
veteran was a former prisoner of war 
(POW) who died after September 30, 1999.

See 38 C.F.R. § 3.22(a) (2009).

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" 
means that the veteran filed a claim for disability 
compensation during his lifetime and one of the following 
circumstances is satisfied:

(1) the veteran would have received total 
disability compensation at the time of 
death for a service-connected disability 
rated totally disabling for the period 
specified but for CUE committed by VA in 
a decision on a claim filed during the 
veteran's lifetime; or

(2) additional evidence submitted to VA 
before or after the veteran's death, 
consisting solely of service department 
records that existed at the time of a 
prior VA decision but were not previously 
considered by VA, provides a basis for 
reopening a claim finally decided during 
the veteran's lifetime and for awarding a 
total service-connected disability rating 
retroactively in accordance with 38 
C.F.R. §§ 3.156(c) and 3.400(q)(2) for 
the relevant period specified; or

(3) at the time of death, the veteran had 
a service-connected disability that was 
continuously rated totally disabling by 
VA for the period specified, but was not 
receiving compensation because:

(a) VA was paying the 
compensation to the veteran's 
dependents;

(b) VA was withholding the 
compensation under authority of 
38 U.S.C. § 5314 to offset an 
indebtedness of the veteran;

(c) the veteran had not waived 
retired or retirement pay in 
order to receive compensation;

(d) VA was withholding payments 
under the provisions of 10 
U.S.C. § 1174(h)(2);

(e) VA was withholding payments 
because the veteran's 
whereabouts were unknown, but 
the veteran was otherwise 
entitled to continued payments 
based on a total service-
connected disability rating; or

(f) VA was withholding payments 
under 38 U.S.C. § 5308 but 
determines that benefits were 
payable under 38 U.S.C. § 5309.

38 C.F.R. § 3.22(b) (2009).

Prior to an amendment in January 2000, 38 C.F.R. § 3.22(a) 
also provided for entitlement to DIC benefits where the 
veteran was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service- 
connected disablement.  That language essentially tracks the 
language of the statute, and has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) as 
providing, in some circumstances, for "hypothetical 
entitlement" where the regulatory requirements are not 
otherwise met.  See Green v. Brown, 10 Vet. App. 111 (1997); 
Carpenter v. Gober, 11 Vet. App. 140 (1998).  However, under 
a 2000 amendment to 38 C.F.R. § 3.22, consideration of 
"hypothetical entitlement" is not allowed.  In addition, 
the Federal Circuit has recently held that the amendment does 
not have retroactive effects and can be applied whether the 
claim was filed before or after the amendment.  See Rodriguez 
v. Peake, 511 F. 3d 1147 (Fed. Cir. 2008). 


III.  Factual Background

The Veteran died in November 2004.  The immediate cause of 
death was congestive heart failure, due to or as a 
consequence of ischemic heart disease.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were cirrhosis of the liver and diabetes.  

At the time of the Veteran's death, service connection was in 
effect for traumatic neuropathy of the left upper extremity, 
rated as 60 percent disabling; traumatic arthritis of the 
left acromioclavicular joint, decompression and rotator cuff 
tear, rated as 20 percent disabling; fractured head of the 
left radius with traumatic arthritis and resection of the 
left radial head and lateral epicondylectomy, rated as 10 
percent disabling; traumatic arthritis of the left thumb, 
status post arthroplasty, rated as 10 percent disabling; and 
residuals of multiple shell fragment wounds, rated as 
noncompensable.  The Veteran had also been awarded a total 
disability rating based upon individual unemployability 
(TDIU) due to service-connected disabiities, effective from 
February 23, 1998.     

The Veteran was initially awarded service connection for the 
residuals of a simple fracture of the left radius in a 
February 1946 rating action.  At that time, the RO assigned a 
noncompensable disability rating, effective from October 3, 
1945.  In that same rating action, the RO granted service 
connection for residuals of multiple shell fragment wounds 
and assigned a noncompensable disability rating, effective 
from October 3, 1945.  By a subsequent rating action, the RO 
increased the disability rating for the service-connected 
residuals of a simple fracture of the left radius from 
noncompensable to 10 percent disabling, effective from 
September 2, 1948.  

VA Medical Center (VAMC) treatment records show that in 
January 1984, the Veteran underwent resection of the left 
radial head.  By a May 1984 rating action, the RO assigned a 
temporary total evaluation based on convalescence following 
surgery of the left elbow, effective from January 13, 1984.  
The RO further noted that from March 1, 1984, the Veteran's 
10 percent rating would be reinstated.  

In an April 1994 rating action, the RO noted that recent VAMC 
treatment records showed that the Veteran had undergone left 
elbow surgery in October 1993, which consisted of a left 
lateral epicondylectomy.  Pathology reports showed left 
lateral epicondyle with degenerative changes of reticular 
cartilage with sclerotic bone.  The Veteran was in a cast 
until November 1993.  The RO recharacterized the Veteran's 
service-connected left elbow disability as fractured head of 
the left radius with traumatic arthritis and resection of the 
left radial head and lateral epicondylectomy, and granted a 
temporary total evaluation for convalescence following 
surgery of the left elbow, effective from October 28, 1993.  
The RO further noted that from December 1, 1993, the 
Veteran's 10 percent rating would be reinstated.       

By an October 1994 rating action, the RO granted service 
connection for neuropathy of the left upper extremity, as 
secondary to the service-connected left elbow disability, and 
assigned a 40 percent disabling rating, effective from 
January 25, 1994.  In addition, due to recent surgery in May 
1994 for decompression of the left radial and ulnar nerves 
with transposition of the ulnar nerve, the RO granted a 
temporary total evaluation for convalescence following 
surgery of the left upper extremity, effective from May 18, 
1994.  The RO further noted that from July 1, 1994, the 
Veteran's 40 percent rating would be reinstated.  In that 
same rating action, the RO granted service connection for a 
left thumb disability and a left shoulder disability, both as 
secondary to the service-connected left elbow disability.  
The RO assigned a 20 percent disability rating, effective 
from July 20, 1994, for the Veteran's service-connected 
traumatic arthritis of the left acromioclavicular joint.  The 
RO further assigned a 10 percent disability rating, effective 
from November 8, 1991, for the Veteran's service-connected 
traumatic arthritis of the left thumb status post 
arthroplasty.       

In a May 1995 rating action, the RO noted that in March 1995, 
the Veteran underwent a left shoulder decompression and 
rotator cuff repair.  Thus, the RO determined that the 
Veteran was entitled to a temporary total percent evaluation 
based on convalescence following surgery of the left 
shoulder, effective from March 9, 1995.  The RO further noted 
that from May 1, 1995, the Veteran's 20 percent rating would 
be reinstated.  By a January 1998 rating action, the RO 
extended the temporary total evaluation until June 30, 1995.  
Thus, the Veteran's 20 percent rating for his left shoulder 
disability would be reinstated, effective from July 1, 1995.       

On February 23, 1998, the Veteran filed a claim for a TDIU 
rating.  At that time, he stated that due to his service-
connected disabiities involving his left arm, he was unable 
to work.  Specifically, he noted that his occupation involved 
driving, and that his left arm disabilities prevented him 
from driving.  
    
By a November 1998 rating action, the RO increased the 
disability rating for the Veteran's service-connected 
traumatic neuropathy of the left upper extremity from 40 
percent to 60 percent disabling, effective from February 23, 
1998.  In addition, the RO granted the Veteran's claim for a 
TDIU disability rating, effective from February 23, 1998, the 
date of receipt of the Veteran's claim.  


IV.  Analysis

In the instant case, the Board finds, based on a thorough 
review of the evidence, that the appellant is not entitled to 
DIC benefits under 38 U.S.C.A. § 1318.  

At the time of the Veteran's death, he was not in receipt of 
compensation for a service-connected disability that had been 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, or that had been so 
rated continuously for a period of not less than 5 years from 
the date of his discharge or other release from active duty.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  The evidence of record 
shows that the Veteran was rated totally disabled from 
February 1998 until his death in November 2004; a continuous 
period of less than 10 years. 

The Board also recognizes that the Veteran had received 
temporary 100 percent evaluations in January 1984, October 
1993, May 1994, and March 1995, for convalescence following 
surgery of a specific service-connected disability.  However, 
in each instance, the Veteran's previous rating was 
subsequently reinstated.  As such, the statutory criteria for 
DIC benefits under 38 U.S.C.A. § 1318 are not met.

The record does not show, and the appellant does not allege, 
that the Veteran was a former POW.  The Board also notes that 
the appellant has not identified or submitted additional, 
previously unconsidered service department records that would 
provide a basis for reopening a previously decided claim.

The appellant has made arguments (which the Board considers 
to be akin to "hypothetical entitlement") that the Veteran 
should have been rated as totally disabled due to his 
service-connected disabilities much earlier than February 
1998.  The Board observes, however, that 38 C.F.R. § 3.22, as 
amended in January 2000, specifically prohibits 
"hypothetical entitlement" as an additional basis for 
establishing eligibility.  

The Board also recognizes that in the Veteran's substantive 
appeal (VA Form 9), dated in January 2007, she maintained, in 
essence, that the effective date of the Veteran's claim 
should be earlier than February 1998.  In this case, however, 
the evidence of record shows that the Veteran's claim for 
individual unemployability was received by the RO in February 
1998.  In this regard, the Board notes that the regulations 
governing effective dates state that the effective date based 
on an original claim shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 
Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  
Based on 38 U.S.C.A. § 5110(a), therefore, the earliest 
possible effective date allowed by law in this case for a 
grant of individual unemployability would be February 1998.  
Accordingly, since an effective date of February 1998 would 
not provide the appellant with a period of 10 or more years 
immediately preceding the Veteran's death, as required by 
38 C.F.R. § 3.22, the appellant would not be entitled to DIC 
on this basis.  

The Board also notes that the appellant has not alleged with 
specificity that there was CUE in any VA decisions that were 
issued during the Veteran's lifetime that would have entitled 
the Veteran to a total rating at any time prior to February 
1998.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) 
[any claim of CUE must be pled with specificity].  As such, 
the appellant has not established a valid claim of CUE.

In view of the foregoing, the Board finds that the criteria 
for DIC under the provisions of 38 U.S.C.A. § 1318 are not 
met.  That is, the Veteran, who died many years after his 
separation from service and was not a former prisoner of war, 
did not have a service-connected disability rated as 100 
percent disabling for at least 10 years prior to his death, 
as required by 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  
Accordingly, the appellant's claim must be denied for lack of 
legal merit.  The Court has held that, when the law and not 
the evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis, 6 Vet. App. at 
426, 430.  As the law is dispositive of the instant case, as 
related to the claim for DIC benefits, the benefit-of-the- 
doubt rule is not for application.


ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


